Citation Nr: 1409297	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition (claimed as chest pain and atherosclerosis), to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for coronary artery disease with intermittent cardiac ischemia, status post myocardial infarction.

The RO initially denied a claim of service connection for chest pain in a March 2009 rating decision.  The Veteran's claim to reopen has been recharacterized as noted on the title page to reflect the nature of the claim, the medical evidence of record, and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Robinson v. Mansfield, 21 Vet. App. 545 (2008) (the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record).

In a January 2013 letter, the Veteran indicated that he believed he was entitled to additional compensation for his dependent child.  This matter is hereby referred to 
the agency of original jurisdiction (AOJ) for appropriate development.
 
(The underlying claim of service connection for a heart condition is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  An unappealed March 2009 rating decision denied service connection for chest pain on the basis that there were no complaints of chest pain in the Veteran's service treatment records (STRs); this decision is final.

2.  The Veteran's lay statements regarding etiology received since the March 2009 decision relate to an unestablished fact necessary to substantiate the claim of service connection for a heart condition and raise a reasonable possibility of substantiating the underlying claim.
CONCLUSION OF LAW

New and material evidence has been received since the March 2009 rating decision to reopen this claim of service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the evidence added to the record since the last final denial of the claim in March 2009, and finds that the evidence is new and material.  Consequently, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart condition is reopened; to that limited extent, the appeal is granted.


REMAND

The Veteran contends that his current heart condition is related to service, to include elevated cholesterol levels and stress and anxiety he experienced from his recruiting job.  He maintains that his documented in-service chest pain and shortness of breath were misdiagnosed as asthma.  Specifically, the Veteran claims that during his last few years of active service he told treatment providers that his symptoms "felt different than an asthma attack."  See October 2009 VA Form 21-4138.  In the alternative, he contends that his current heart condition was caused, or has been aggravated, by his service-connected PTSD.

The Veteran has current cardiac diagnoses.  Specifically, post-service private treatment records show that he suffered a heart attack in 2007 and subsequently underwent angioplasty.  He suffered another heart attack in 2008 and continues to be followed for recurrent angina and CAD.

STRs show recurrent complaints for chest pain, shortness of breath, wheezing, and coughing.  Clinicians attributed these symptoms to the Veteran's service-connected asthma.  STRs also show elevated cholesterol levels starting in 2000.  A December 2003 examination contains a normal clinical heart evaluation.  On the accompanying medical history report, the Veteran complained of "sharp pain in chest sometimes (two years on and off)."  The December 2004 retirement examination also contains a normal clinical heart evaluation, although an electrocardiogram revealed sinus bradycardia.  On the accompanying medical history report, the Veteran complained of "pain in chest sometimes."  

The Veteran submitted to a February 2010 VA heart examination.  The diagnosis was coronary artery disease with intermittent cardiac ischemia and status post myocardial infarction.  The examiner opined that this condition "is less likely as not" caused by or a result of the Veteran's in-service hyperlipidemia.  She noted that coronary artery disease was diagnosed two years after the Veteran's 2005 discharge, and that his lipid levels were mildly elevated during service.  She also noted that the Veteran had other risk factors, to include family history, smoking, nonservice-connected hypertension, obesity, and poor diet.  The examiner did not consider the in-service finding of sinus bradycardia or the Veteran's claim that stress from his Army recruiting job caused his current heart condition.  Nor did she consider the theory of secondary service connection.

Based on this evidentiary posture, the Board finds that the February 2010 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted addressing direct and secondary service connection.



Accordingly, the case is REMANDED for the following actions:

1. Schedule an appropriate VA examination by an examiner different than the one who conducted the February 2010 examination to determine the nature and likely onset of any currently diagnosed heart condition.  The claims file, including a copy of this remand, must be reviewed in conjunction with the examination.  All indicated studies or testing should be conducted.  The examiner should answer the following questions: 

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the onset of any currently diagnosed heart condition is related to the Veteran's active service, to include elevated cholesterol levels and a December 2004 ECG finding of sinus bradycardia?

(b) If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed heart condition has been caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected PTSD?

The examiner must review and discuss the Veteran's service treatment records (noted above), the Veteran's lay statements, and any articles submitted by the Veteran.  The examiner should also consider evidence regarding the Veteran's smoking history and family history of coronary artery disease.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


